


110 HR 5201 IH: To suspend temporarily the duty on single light optical

U.S. House of Representatives
2008-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5201
		IN THE HOUSE OF REPRESENTATIVES
		
			January 29, 2008
			Mrs. Tauscher
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on single light optical
		  sensor, stainless steel casing, 0.5 meter-long, 2.2 millimeter diameter
		  cable.
	
	
		1.Single light optical sensor,
			 stainless steel casing, 0.5 meter-long, 2.2 millimeter diameter cable
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Single light optical sensor, stainless steel casing, 0.5
						meter-long, 2.2 millimeter diameter cable. MANSKE Part Number 45004 (provided
						for in subheading 9001.10.00)FreeNo changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
